DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 5197145), “Kitamura”, in view of Kiehl et al. (US 20070178864), “Kiehl”.

2.	As per claim 1, Kitamura discloses detecting measurement data via the several measuring elements [buffering data, figure 3], wherein at least two of the measuring elements detect the measurement data at least partially at the same time [concurrent buffering, abstract]; buffering the detected measurement data in the respective measuring element; [buffers, figure 3] and reading out the measurement data buffered in the measuring elements with the evaluation module via the communication line [reading the data out of the buffers, figure 3].
	Kitamura does not disclose expressly sensors/antennas.
	Kiehl discloses such antenna in paragraph 36.
Kitamura and Kiehl are analogous art because they are from the same field of endeavor of memory access control.

	The motivation for doing so would have been to allow efficient data read as expressly taught by Kiehl in paragraph 4.

3.	As per claim 2, Kitamura discloses wherein the buffering of the detected measurement data is effected in a buffer memory of the respective measuring element [buffers, figure 3].

4.	As per claim 3, Kitamura discloses wherein the reading out of the measurement data buffered in the measuring elements is effected sequentially [reading out the sequential blocks, figure 6].

5.	As per claim 4, Kitamura discloses wherein at least one of the measuring elements detects measurement data again after buffering is complete [concurrent buffering, abstract].

6.	As per claim 5, Kitamura discloses wherein the steps of detecting the measurement data and of buffering by at least one of the measuring elements are effected continuously in an alternating sequence [A buffer needs to receive (“detect”) data before storing it in the buffer, wherein such operation sequence is interpreted as the claimed “alternating sequence”, figure 4].

7.	As per claim 6, Kitamura discloses wherein the measuring elements are operated in parallel [concurrent buffering, abstract].

claim 7, Kitamura discloses the provision of at least one command to the several measuring elements by means of the evaluation module, wherein the provision of the at least one command to the measuring elements is effected via the communication line [figures 3 & 4].

9.	As per claim 8, Kitamura discloses wherein at least one of the commands is formed as a continuous mode command and prompts the measuring elements alternately to detect and buffer measurement data continuously [A buffer needs to receive (“detect”) data before storing it in the buffer, wherein such operation sequence is interpreted as the claimed alternating detection/buffering, figure 4].

10.	As per claim 9, Kitamura discloses wherein the reading out of the buffered measurement data comprises fragmentation of the measurement data into fragments and successive reading out of the fragments [reading out the data blocks, figure 6].

11.	As per claims 10-12 and 15, the examiner directs the applicant’s attention to claims rejection above.

12.	As per claim 13, Kitamura discloses wherein at least some of the measuring elements each comprise a read/write head or are formed as such [read/write elements, figure 5].

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 5197145), “Kitamura”, in view of Kiehl et al. (US 20070178864), “Kiehl”, as applied to claims 1-13, 15-17, and 19 above, and further in view of Strumpf (US 20120226920).

14.	As per claim 14, Kitamura and Kiehl disclose the measurement system in figure 3 (Kitamura).
	Kitamura and Kiehl do not disclose expressly RS-485 standard.

	Kitamura, Kiehl, and Strumpf are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Kitamura and Kiehl by including the RS-485 standard as taught by Strumpf in paragraph 12.
	The motivation for doing so would have been better network control as expressly taught by Strumpf in paragraph 12.

15.	As per claim 16, the cited prior arts disclose wherein each of the measuring elements includes a sensor and/or an antenna configured to detect measurement data [antenna, paragraph 36, Kiehl].

15.	As per claim 17, the cited prior arts disclose wherein each of the measuring elements includes an antenna configured to detect measurement data [antenna, paragraph 36, Kiehl].

16.	As per claim 19, the cited prior arts disclose wherein each of the measuring elements includes a radio frequency identification (RFID) read/write head [RFID, interface, figure 4].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

A.	Allowable Subject Matter
	Claim 18 is objected to.
The primary reasons for allowance of claim 18 in the instant application is the combination with the inclusion in these claims that “wherein the sensor and/or the antenna included in each of the measuring elements is configured to detect an environmental parameter selected from the group consisting of: a temperature, an air humidity, an electrical field, a magnetic field, a mechanical contact, a force, electromagnetic waves, optical radiation, infrared radiation, ultraviolet radiation, x-ray radiation, and radioactive radiation”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-17 and 19 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138